
	
		II
		110th CONGRESS
		2d Session
		S. 3094
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2008
			Mr. Lautenberg (for
			 himself, Mr. Menendez,
			 Mrs. Clinton, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to provide for a
		  study of the Long Path Trail, a system of trails and potential trails running
		  from Fort Lee, New Jersey, to the Adirondacks in New York, to determine whether
		  to add the trail to the National Trails System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Long Path Trail Study Act of
			 2008.
		2.Designation of
			 long path trail for study for potential addition to the National Trails
			 System
			(a)DesignationSection 5(c) of the National Trails System
			 Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:
				
					(44)Long Path trailThe Long Path Trail, a system of 350 miles
				of trails and potential trails running from Fort Lee, New Jersey, to the
				Adirondack Mountains in the State of New
				York.
					.
			(b)Expedited report
			 to congressNotwithstanding the fourth sentence of section 5(b)
			 of the National Trails System Act (16 U.S.C. 1244(b)), the Secretary of the
			 Interior shall, not later than 2 years after the date of enactment of this Act,
			 submit to Congress the study required under paragraph (44) of section 5(c) of
			 the National Trails System Act (16 U.S.C. 1244(c)) (as added by subsection
			 (a)).
			
